Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 1 of 17

John V. Decolator, Esq.

Law Office of Stephen B. Kaufman, P.C.
3397 East Tremont Avenue

Bronx, NY 10461

(718) 822-0500

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
GIOVANNI RIVERA, Civil Action No.
Plaintiff,
- Against — COMPLAINT AND
DEMAND FOR
THE PORT AUTHORITY OF NEW YORK AND JURY TRIAL

NEW JERSEY, THE PORT AUTHORITY POLICE
DEPARTMENT, KEVIN J. O’TOOLE, CHAIRMAN,
EDWARD CETNAR, SUPERINTENDENT,

P.O. STEVEN ANDELHELM, LT. SCOTT
POMERANTZ, and POLICE OFFICER,

Defendants.

 
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 2 of 17

Plaintiff, GIOVANNI RIVERA, by and through his attorney(s) The Law Office of

Stephen B. Kaufman, P.C. complaining of the defendants herein, respectfully alleges as follows:

PRELIMINARY STATEMENT

1. Plaintiff brings this civil rights action seeking relief for the Defendants’ violation
of his civil rights, as secured by the Civil Rights Act of 1871 and codified under 42 U.S.C. §1981
and 42 U.S.C. §1983; by the Fourth, Fifth, Sixth and Fourteenth Amendments of the Constitution
of the United States; and by the laws of the State of New York for failure to provide his salary
during the pendency of his suspension, for acts of harassment, discrimination, defendants’ failure
to properly supervise and for defendants’ intentional infliction of emotional distress upon the
plaintiff herein.

JURISDICTION AND VENUE

2. This Court’s jurisdiction is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C. §
1343, 42 U.S.C § 1983 and 42 U.S.C. § 1981, as this action seeks redress for violations of
Plaintiff's constitutional rights.

3. Pursuant to 28 U.S.C. § 1367, this Court also has supplemental jurisdiction over
the state constitutional and state law claims set forth below, which are so related to the claims
within this Court’s original jurisdiction that they form part of the same case or controversy.

4. Venue is proper in the United States District Court for the Southern District of
New York pursuant to 28 U.S.C §§ 1391 because Defendant’s offices are located in that judicial
district and a substantial part of the events or omissions giving rise to the claim occurred in that

judicial district.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 3 of 17

JURY DEMAND

5. Plaintiff demands trial by jury in this action on each and every one of his claims.

PARTIES
Plaintiff

6. Plaintiff, GIOVANNI RIVERA is a U.S. citizen, and resides in New York, New
York.

7. At all relevant times, Plaintiff, GIOVANNI RIVERA was an employee of THE
PORT AUTHORITY POLICE DEPARTMENT.

Defendants
The Port Authority of New York and New Jersey

8. Defendant THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
(“Port Authority”) is a bi-state compact between the State of New York and New Jersey. Its
main offices are located at 4 World Trade Center, 150 Greenwich Street, New York, New York
10007.

The Port Authority Police Department of New York and New Jersey

9. Defendant, THE PORT AUTHORITY POLICE DEPARTMENT (“PAPD”) is the

police department for the Port Authority.
Kevin J. O’Toole

10. Defendant, Kevin J. O’Toole, is the Chairman of the Port Authority.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 4 of 17

Edward Cetnar
11. Defendant, Edward Cetnar is the Superintendent and Director of Public Safety of

the Port Authority Police Department.

Police Officer Steven Andelhelm
12. Police Officer Steven Andelhelm was the arresting officer in the subject incident.
Lt. Scott Pomerantz

13. Lt. Scott Pomerantz, is plaintiff's supervisor and the World Trade Center’s “XO”
Officer of Plaintiff's command post.

Police Officer

14. Defendant “Police Officer” are all police officers who engaged in a pattern and
practice of harassment and discrimination and acts that caused the intentional infliction of
emotional distress against plaintiff.

FACTS
Background

15. ‘Plaintiff has been a police officer with the defendant The Port Authority Police
Department (‘““PAPD”) since March 30, 2013.

16. On February14, 2017, Plaintiff was wrongfully accused and falsely arrested for
menacing in the second degree, assault in the third degree and harassment in the second degree.
(See Exhibit A) The higher misdemeanor charges were later dropped to harassment in the second
degree, a violation and non-arrestable offense. (See Exhibit B)

17. The matter proceeded to the Domestic Violence Part of Westchester Supreme

Court. After nearly two years of adjournment after adjournment, non-appearance of the
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 5 of 17

complainant, the matter proceeded to trial and plaintiff requested a jury trial. Thereafter, the
District Attorney, lacking any evidence in the matter, dropped the charges to harassment in the
second degree, which is a violation and a non-arrestable offense. (See Exhibit B) The charge is
tantamount to a desk appearance ticket. Despite plaintiffs request for a jury trial, the reduction
in charges by the district attorney circumvented plaintiff's ability to have a jury trial, as the
charges were miniscule, plaintiff was no longer entitled to a jury trial thus, a bench trial was set.
Plaintiff was ultimately convicted of the violation, on July 11, 2018. (See Exhibit C). Port
Authority Internal Affairs was present at every court appearance. An appeal is pending on the
matter.

Non-payment

18. Immediately after the arrest, plaintiff was suspended without pay from his
employment with the PAPD, and still, three years later, has not had a hearing concerning his
employment, thereby depriving him of a liberty interest without due process of law (his ability to
receive his salary and be gainfully employed).

19. Plaintiff has not received any remuneration since February 14, 2017.

20. Pursuant to Article XXVIII of the Memorandum of Agreement between the Port
Authority of New York and New Jersey and the Port Authority Benevolent Association, Inc.
(PAPBA), no employee shall be suspended without pay for more than 30 days. (See Exhibit D).
Plaintiff is entitled to receive his back pay and missed overtime opportunities during the
pendency of his suspension.

21. In addition, Plaintiff Giovanni Rivera was deprived of an opportunity to seek

outside employment during the pendency of his suspension.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 6 of 17

22. Similarly, both New York and New Jersey state laws addressing law enforcement
personnel provide that the period of suspension without pay shall not exceed 30 days for New
York officers pursuant to 9 NYCRR 479.10 the NY statute for NY State Police provides that the
period of suspension without pay shall not exceed 30 days.

23. It has been a custom, pattern and practice of the defendants, Port Authority and
PAPD to hold any infraction of a PAPD employee over their head to cause them to capitulate to
losing their back pay, in order for the PAPD employee to get back to work. It is used as a form
of extortion allowing the PAPD to get out of their contractual obligation to pay, when the PAPD
employees are desperate to survive. That is the goal of the defendants Port Authority and PAPD.

24. Yet, several employees of PAPD, including those that are in position of authority
or are in favor with those that are in a position of authority, who were charged and convicted of
more serious crimes were not suspended. They continued to be gainfully employed and
continued to receive their salary throughout the criminal proceedings against them and thereafter.

25. — Plaintiffhas been woefully deprived of his property interests, affecting him and

his family in an extremely draconian manner.

False Arrest/Unlawful Imprisonment

26. Although the arresting officers and supervisors of PAPD were aware of the
circumstances surrounding plaintiff's arrest, they did nothing to assist plaintiff who was falsely
arrested despite their knowledge.

27. Several weeks prior to his arrest, Plaintiff requested permission to obtain an Order
of Protection against the complainant, but was advised by PAPD that it would adversely affect
his job, thus Plaintiff was prevented from protecting himself. Shortly thereafter, complainant

made vicious, false allegations leading to plaintiff's arrest.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 7 of 17

28. Further, rather than having plaintiff appear on his own recognizance, PAPD
superiors allowed plaintiff change into his uniform and report to his commander only to handcuff
him and parade him across Ducati Park and the promenade of the World Trade Center for the
world and other officers to witness as though plaintiff was a hardened criminal.

Harassment

29. During the pendency of the underlying criminal matter, plaintiff was followed and
stalked by members of the PAPD, whose vehicles suddenly appeared in non-PAPD locations,
where plaintiff happened to be.

30. During the course of plaintiff's employment, PAPD employees poured powder on
plaintiff's locker, causing those present in the locker room when plaintiff arrived to laugh and
humiliate him.

31. During the course of plaintiff's employment, PAPD employees placed a note on
the cabinet in the arrest room, stating “this is Rivera’s seat”, insinuating that he should be
arrested.

32. During the course of plaintiff's employment, plaintiff Giovanni Rivera suffered
an on the job injury twice. Although Worker’s Compensation should have paid for his medical
treatment, his medical bills were kicked back and not paid. There is no procedure in place
notifying where bills should go and no one knows where to send it. Port Authority and PAPD
violated Department of Labor procedures in that there is nothing posted for employees to be
informed of the correct procedures regarding Worker’s Compensation. Shortly after Plaintiff
began employment with the PAPD, plaintiff effected an arrest on a man in the Port Authority
Bus Terminal. The s man notified the arresting officers including the plaintiff herein that he was

HIV positive as the arresting officers were in contact with the man’s blood. The bill for HIV
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 8 of 17

testing and treatment has not yet been paid, nearly 7 years after the incident. It appears that only
the bills of the officers who have ties with superiors have their bills paid, but the claims of those
PAPD employees who do not have the influence of a superior do not get the same treatment and
their bills do not get paid.

33. Further after plaintiffs arrest, all of plaintiff's medical insurance claims were
rejected by PAPD for bills related to his daughter’s medical care and treatment and bills related
to his wife’s medical care and treatment after the loss of their child. None of plaintiff's medical
claims were ever rejected prior to plaintiff's arrest.

34. Plaintiff verily avers that the above referenced actions of Port Authority, PAPD,
their servants agents and employees were intentional acts of harassment against Plaintiff,
Giovanni Rivera.

Discrimination

35. On or about September 2017, plaintiff's brother-in-law passed away. It is the
custom and practice of PAPD to readily give leave to a PAPD employee to enable the PAPD
employee to attend to the needs of their family members. However, when Lt. Pomerantz learned
of plaintiffs request for leave it was immediately denied until Sgt. Woody intervened.

36. During the course of his employment, plaintiff's supervisor, Lt. Pomerantz called
him a “typical Hispanic cocky Spic”. Lt. Pomerantz frequently made degrading racial
comments to the plaintiff herein.

37. Inaddition, during the course of his employment, plaintiff was forced to work OT
4 days in a row back to back for a total of 20 hours per day without any relief. Further, Plaintiff
was denied a request for a hotel room and had to either sleep on a cot in the locker room or drive

home one hour to Rockland County where he was living, sleep two hours and return to work, the
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 9 of 17

following day. The normal cycle is to be forced to work overtime one day, then rotate to the
next employee. This was done in an effort to annoy and harass the plaintiff herein without any
regard for his welfare or safety.

38. During the course of plaintiff's employment, plaintiff's Facebook account was
hacked by his former girlfriend who sent naked pictures of plaintiff to his Facebook account.
Officer Peter Ferron obtained plaintiffs picture and rather than protect plaintiff, he proceeded to
send his pictures to Lt. Pomerantz and other PAPD officers who laughed about it. Breach of
anyone’s Facebook account is a serious matter, let alone an officer’s Facebook account. Rather
than protect their employee who already had requested to file an Order of Protection against this
person, PAPD officers and supervisors chose to laugh and turn a blind eye when the individual
filed charges against plaintiff even though they were aware that plaintiff's account had been
hacked.

39. During the course of his employment, various PAPD officers and supervisors
continuously and systematically engaged in actions that discriminated against the plaintiff herein

on the basis of his race.

Intentional Infliction of emotional distress

40. __ Draconian efforts to thwart Plaintiff's ability to receive his back pay although
contractually and statutorily obligated to do so, caused plaintiff to suffer extreme emotional
distress with physical ramifications.

41. The various consistent and systematic acts of harassment and intentional disparate
treatment by PAPD employees and superiors caused an intentional infliction of emotional

distress upon the plaintiff herein.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 10 of 17

AS AND FOR A FIRST CAUSE OF ACTION
(Loss of property interest under 42 U.S.C. $1983)

42. Plaintiff repeats, reiterates and re-alleges each and every allegation contained in
paragraphs “1” through “41“ with the same force and effect as if fully set forth herein.

43. All of the aforementioned acts of defendants, their agents, servants and employees
were carried out under color of state law.

44. _ Plaintiff, Rivera became employed by the PAPD on March 30, 2013 as a Police
Officer.

45. On February 14, 2017, Plaintiff Giovanni Rivera was arrested and was
immediately suspended without pay.

46. February 14, 2017, plaintiff has not received any remuneration and has been
unable to seek employment pending a determination of his employment status due to the PAPD’s
failure to conduct a hearing and due to PAPD’s failure to permit any outside employment while
the hearing is pending due to PAPD’s interference.

47. It is now three years after the subject incident, and although Officer Rivera has
repeatedly asked for a hearing, a hearing still has not been conducted. Although hearing dates
have been scheduled, the hearing dates have been repeatedly adjourned at the last moment, thus
depriving Officer Rivera redress for his lost wages and his return to employment.

48. Pursuant to State law, although plaintiff may continue to be suspended, he must
receive his salary after 30 days pending a hearing on his employment status.

49. Pursuant to the Port Authority’s own contract, in Article XXVIII of the

Memorandum of Agreement between the Port Authority of New York and New Jersey and the
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 11 of 17

Port Authority Benevolent Association, Inc. (PAPBA), no employee shall be suspended without
pay for more than 30 days. (See Exhibit D).

50. Plaintiff is further entitled to missed overtime opportunities during the pendency
of his suspension.

51. In addition to the loss of back pay and missed overtime opportunities, Plaintiff
Giovanni Rivera was deprived of an opportunity to seek outside employment while he has been
suspended.

52. The actions stated above violated 42 U.S.C. § 1983, because the actions deprived
plaintiff of his property without due process of law, in violation of the Fifth and Fourteenth

Amendments of the U.S. Constitution.

AS AND FOR A SECOND CAUSE OF ACTION
(False Arrest/Unlawful Imprisonment under 42 U.S.C. § 1983)

53. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “52“ with the same force and effect as if fully set forth herein.

54. Defendants detained Plaintiff without probable cause, causing Plaintiff to be
unlawfully imprisoned and/or to be falsely arrested.

55. As aresult of the foregoing conduct, Plaintiff suffered physical and mental injury,
together with embarrassment, humiliation, mental anguish, shock, fright and loss of freedom.

56. Asaresult of the foregoing, Plaintiff is entitled to compensatory damages in an
amount to be fixed by a jury, and is further entitled to punitive damages against the individual
defendants in an amount to be fixed by a jury, plus attorney’s fees, costs and disbursements of

this action.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 12 of 17

AS AND FOR A THIRD CAUSE OF ACTION
(Harassment and Hostile work environment under 42 U.S.C. § 1981 and 42 U.S.C. $1983)

57. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “56“ with the same force and effect as if fully set forth herein.

58. All of the aforementioned acts of defendants, their agents, servants and employees
were carried out under the color of state law.

59. During the course of Plaintiff's employment with defendant PAPD, the defendant,
by and through its agents and employees, discriminated against the Plaintiff in the terms,
conditions, and privileges of employment in various ways, in substantial part because of his race,
in violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § Section 1981 and 42
U.S.C. § 1983.

60. During the course of Plaintiff's employment with defendant PAPD, the workplace
was permeated with discriminatory intimidation, ridicule, and insult, that was sufficiently severe
or pervasive to alter the conditions of the victim’s employment and created a hostile and abusive
working environment.

61. The incidents complained of were continuous and concerted in order to be
deemed pervasive.

62. The acts complained of were carried out by the aforementioned individual
defendants in their capacities as police officers, and supervisors, with the entire actual and/or
apparent authority attendant thereto, and with the intent to harass defendant on the basis of race.

63. The acts complained of were carried out by the aforementioned individual
defendants in their capacities as police officers, pursuant to the customs, usages, practices,

procedures and the rules of the PORT AUTHORITY OF NEW YORK and NEW JERSEY and
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 13 of 17

the PORT AUTHORITY POLICE DEPARTMENT, all under the supervision of ranking officers
of said agencies.

64. Defendants, collectively and individually, while acting under color of state law,
engaged in conduct that constituted a custom, usage, practice, procedure or rule of the respective
municipality/authority, which is forbidden by the Constitution of the United States.

65. As aresult of the foregoing, Plaintiff is entitled to compensatory damages in an
amount to be fixed by a jury, and is further entitled to punitive damages against the individual
defendants in an amount to be fixed by a jury, plus reasonable attorney’s fees, costs and
disbursements of this action.

AS AND FOR A FOURTH CAUSE OFACTION

(Deprivation of Federal Civil Rights under 42 U.S.C. $1981 and 42 U.S.C. $1983)

66. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through ‘65 with the same force and effect as if sully set forth herein.

67. All of the aforementioned acts of defendants, their agents, servants and employees
were carried out under the color of state law.

68. All of the aforementioned acts deprived Plaintiff, a member of racial minority, of
the rights, privileges and immunities guaranteed to citizens of the United States by the Fourth
and Fourteenth Amendments of the Constitution of the Untied States of American, and in
violations of 42 U.S.C. § 1981 and 42 U.S.C. § 1983.

69. All of the acts complained of were carried out by the aforementioned individual
defendants in their capacities as police officers, and supervisors, with the entire actual and/or

apparent authority attendant thereto, and with the intent to discriminate on the basis of race.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 14 of 17

70. The acts complained of were carried out by the aforementioned individual
defendants in their capacities as police officers, pursuant to the customs, usages, practices,
procedures and the rules of the PORT AUTHORITY OF NEW YORK and NEW JERSEY and
the PORT AUTHORITY POLICE DEPARTMENT, all under the supervision of ranking officers
of said agencies.

71. Defendants, collectively and individually, while acting under color of state law,
engaged in conduct that constituted a custom, usage, practice, procedure or rule of the respective
municipality/authority, which is forbidden by the Constitution of the United States.

72.  Asaresult of the foregoing, Plaintiff is entitled to compensatory damages in an
amount to be fixed by a jury, and is further entitled to punitive damages against the individual
defendants in an amount to be fixed by a jury, plus reasonable attorney’s fees, costs and
disbursements of this action.

AS AND FOR A FIFTH CAUSE OF ACTION
(Supervisory Liability under 42 U.S.C. $1983)

73. Plaintiff repeats, reiterates, realleges each and every allegation contained in
paragraphs “1” through “72 “, with the same force and effects as if fully set forth herein.

74. The supervisory defendants, personally caused Plaintiff's constitutional injury by
being deliberately or consciously indifferent to the rights of others, namely Plaintiff Rivera
herein, in failing to properly supervise and train their subordinate employees.

75. Asaresult of the foregoing, Plaintiff is entitled to compensatory damages in an
amount to be fixed by a jury, and is further entitled to punitive damages against the individual
defendants in an amount to be fixed by a jury, plus attorney’s fees, costs and disbursements of

this action.
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 15 of 17

AS AND FOR A SIXTH CAUSE OF ACTION
(Negligent & Intentional Infliction of Emotional Distress
Under the laws of the State of New York)

76. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through ““75“ with the same force and effect as if fully set forth herein.

77. The aforementioned conduct was extreme and outrageous, intentional and
reckless, and exceeded all reasonable bounds of decency.

78. The aforementioned conduct was committed while Defendants were acting within
the scope of their employment by the Defendants PORT AUTHORITY and PAPD.

79. The aforementioned conduct occurred for the sole purpose of causing severe and
emotional distress to Plaintiff.

80. As a result of the defendants’ conduct, Plaintiff suffered mental anguish,
humiliation, embarrassment, shock, fright, permanent injury to his reputation and loss of
freedom.

81. Asaresult of the foregoing, plaintiff is entitled to compensatory damages in an
amount to be fixed by a jury, and is further entitled to punitive damages against the individual
defendants in an amount to be fixed by a jury, plus attorneys fees, costs and disbursement of this
action.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff GIOVANNI RIVERA, prays that this Court enter preliminary

and permanent injunctive relief, and enter judgment on the FIRST CAUSE OF ACTION:

a) Reinstating Plaintiff to his position in the Port Authority Police Department;
b)

e)
f)

Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 16 of 17

Award Plaintiff full back pay and lost benefits, including lost opportunities for
overtime compensation;

Award Plaintiff $500,000 compensatory damages for emotional distress;
Award Plaintiff punitive damages in the sum of FIFTEEN MILLION
($15,000,000.00) DOLLARS .

Award Plaintiff attorneys’ fees, costs and disbursements.

Granting such other and further relief as this Court deems just and proper.

WHEREFORE, Plaintiff GIOVANNI RIVERA respectfully demands judgment against

defendants, jointly and severally, on the SECOND, THIRD, FOURTH, FIFTH and SIXTH

causes of action as follows:

a)
b)

d)

Compensatory damages in an amount to be determined by a jury;

Punitive damages against the defendants, jointly and severally in an amount to be
determined by a jury;

Reasonable attorneys’ fees, costs, and disbursements pursuant to 28 U.S.C. §1998;
and

Such other and further relief as this Court deems just and proper.

Dated: Bronx, New York
February 13, 2020

Respectfully submitted,

  
   

 

By: John V. DecolatoryEs¢} ~
Attorneys for Plaintiff

3397 East Tremont Avenue
Bronx, NY 10461
(718) 822-0500
Case 1:20-cv-01350 Document1 Filed 02/14/20 Page 17 of 17

VERIFICATION

STATE OF NEW YORK)
SS:
COUNTY OF BRONX )

GIOVANNI RIVERA, being duly sworn, says:

I am a Plaintiff in the action herein: I have read the annexed Complaint and know the
contents thereof, and the same are true to my knowledge, except those matters therein which are
stated to be alleged upon information and belief, and as to those matters I believe them to be true.
My belief as to those matters therein not stated upon knowledge, is based upon facts, records, and

other pertinent information contained in my personal files.

DATED: Bronx, New York
February 14, 2020

So

Giovanni Rivera

 

Subscribed and sworn to before me
this 14th day of February, 2020

Mjwdhe J (hike

NOTARY PUBLIC

WANDA I. CARDONA
Notary Public, State of New York
7 baal oN6201266
alified in Orange Cou
Commission Expires February 13, 2021
